Citation Nr: 0030905	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-08 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his son


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

In a March 1998 rating action, the Department of Veterans 
Affairs (VA) Regional Office in San Diego, California (the 
RO) determined that the veteran had not submitted sufficient 
new and material evidence with which to reopen his claim for 
entitlement to service connection for bilateral hearing loss. 
That determination was appealed.  The veteran appeared and 
testified at a hearing conducted by a Hearing Officer at the 
RO in April 1999.   

In a VA Form 9 dated in January 2000, by which the veteran's 
appeal was perfected, the veteran indicated that he did not 
wish to testify at a hearing before a member of the Board of 
Veterans' Appeals (the Board).  However, in March 2000, the 
veteran submitted a letter requesting to testify at a hearing 
before a member of the Board in Washington, D.C.  By letter 
dated in April 2000, the veteran was advised by the Board 
that he had been scheduled for a hearing before a member of 
the Board to be held in May 2000.  By letter dated later in 
April 2000, the veteran advised the Board that he could not 
attend the scheduled hearing because of cataract surgery.  
The Board then notified the veteran that, per his request, 
his hearing before the Board had been rescheduled for June 
2000.  The veteran failed to appear for the scheduled 
hearing.

By letter dated in July 2000, the veteran stated that he did 
not appear for two scheduled hearings before the Board due to 
"health problems".  He requested that he be scheduled to 
attend a videoconference hearing at the RO "sometime after 
September 2000" because of impending cataract surgery.  The 
veteran's request was reiterated by his representative.

In July 2000, the claim came before the Board, at which time 
it was reopened and denied on the merits based upon the 
evidence of record.  In its July 2000 decision, the Board 
concluded that the veteran's motion for a rescheduled hearing 
be denied in light of his two prior failures to report for 
scheduled hearings and because he had not indicated when and 
if he would be able to report for a rescheduled hearing.

In October, 2000, the veteran's accredited represented 
presented argument to the Board on the above mater, which has 
been construed as a motion to vacate the Board's July 27, 
2000 decision.  In essence, the motion contends that the 
failure of the Board to reschedule the veteran for a hearing 
constituted a denial of due process.  See 38 C.F.R. § 20.904 
(1999). 


VACATUR

The procedural history of this case has been set out above.  
The Board issued a decision on the merits of the veteran's 
claim in July 2000 after he failed to report for two 
scheduled hearings.  The Board noted that, although the 
veteran had requested to be scheduled for yet another 
hearing, his request that this be done "sometime after 
September 2000" was unacceptably vague.

A review of the record reflects the veteran's representative 
was apparently was informed by Board personnel that the San 
Diego RO would be equipped to conduct videoconference 
hearings starting in approximately October 2000.  The 
veteran's representative asserts that the veteran's July 2000 
request for a hearing "sometime after September 2000" was 
in response to the information provided by the Board.  
The Board accordingly has become aware of the communication 
between the veteran and Board personnel which resulted in the 
veteran's ambiguous request for a new hearing.  When there is 
a prejudicial failure to afford an appellant a personal 
hearing, an appellate decision may be vacated.  See 38 C.F.R. 
§ 20.904 (a) (3) (1999).  In light of the ambiguity 
associated with the communication between the veteran and the 
Board as to the scheduling of a videoconference hearing, the 
Board is led to conclude that its July 27, 2000 decision must 
be vacated.  See 38 C.F.R. § 20.904 (1999).  The veteran's 
motion to vacate is, therefore, granted.


ORDER

The Board's July 27, 2000 decision is hereby VACATED. 

REMAND

Having determined that the Board's July 27, 2000 decision has 
been vacated, VA has a duty to assist the veteran in the 
development of evidence pertinent to his claim under 
38 U.S.C.A. § 5107(b) (West 1991).

The veteran's July 2000 letter to the RO indicates that he 
wished to appear before the Board for a videoconference 
hearing at the San Diego, California RO.  Accordingly, and in 
order to ensure the veteran's right of due process, the case 
is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
videoconference hearing to be held at the 
San Diego, California, RO before a member 
of the Board. See 38 C.F.R. § 20.704 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


As a final matter, the Board wishes to note that nothing 
contained in this decision is intended as a representation as 
to precisely when the veteran may actually be scheduled for a 
videoconference hearing.  Matters such as the actual 
scheduling of videoconference hearings are beyond the scope 
of Board decisions.  



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals



 



